Citation Nr: 1705355	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  10-01 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left eye disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1979 to January 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In September 2009, the Veteran testified at a hearing before a Decision Review Officer and, in August 2014, he also testified before the undersigned Veterans Law Judge at a hearing held at the Central Office in Washington, DC.  Transcripts of both hearings are associated with the claims file.

This claim was previously before the Board, including most recently in April 2016, for additional evidentiary development.  All development has been completed and the appeal has been returned to the Board for further consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing systems.  There is also a second paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, which contains VA treatment records dated from July 2015 to February 2016.  There records were considered by the AOJ in supplemental statements of the case issued in July 2015 and August 2016.  

FINDINGS OF FACT

1.  The Veteran's currently diagnosed refractive errors are not subject to service connection and the evidence does not establish that there was a superimposed disease or injury during service which created additional injury.  

2.  The Veteran's other left eye disorders, including cataracts and dry eye syndrome, did not have their onset during service and were not caused by active service.  

CONCLUSION OF LAW

A left eye disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 4.9 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159(b). 

VA's duty to notify was satisfied by a pre-rating letter sent to the Veteran in June 2008 that informed him of the information and evidence necessary to substantiate a service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter further advised him of the evidence and information necessary to establish a disability rating and an effective date.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran in the development of the claims decided herein, as the claims file contains his service treatment records, as well all available post-service reports of private and VA treatment.  The Veteran's statements in support of his claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

The Veteran was also afforded VA examinations in conjunction with his left eye claim in October 2008 and March 2015, and VA obtained additional medical opinions in May 2016, July 2016, and August 2016.  Neither the Veteran nor his representative have alleged that the examinations are inadequate, and review of the examination and opinion reports reveal that they are, in fact, adequate in order to issue a decision on the claim decided herein.  Indeed, the examinations include interviews with the Veteran, a review of the record, and full physical examination, and the medical opinions are supported by a rationale based upon the foregoing.  Therefore, the VA examinations are adequate to adjudicate the service connection claim being decided herein, and no further examination is necessary.

As noted, this appeal was most recently before the Board in April 2016, at which time it was remanded for further development.  Consistent with the remand directives, the AOJ obtained an addendum VA opinion regarding the Veteran's left eye disorder.  Thus, the Board finds substantial compliance with the April 2016 remand directives with respect to the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).

As also noted, the Veteran was afforded a hearing before the undersigned VLJ in August 2014, during which he presented oral argument in support of the claims on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ stated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the reasons why he believes service connection is warranted for the claimed left eye disability.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims and no such evidence was identified.  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims on appeal and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claims based on the current record.

Based on the foregoing, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1131 (West 2015); 38 C.F.R. § 3.303 (a) (2016). 

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for a left eye disorder, which he has asserted was incurred as a result of his military service.  During the August 2014 hearing, the Veteran testified that he suffered an eye injury during service that required stitches.  He also alleged that his left eye disorder(s) may be secondary to human immunodeficiency virus (HIV).  See August 2014 hearing transcript, pp. 22, 23.  

Service treatment records (STRs) confirm that, in August 1980, the Veteran was assaulted and treated for a left eye injury that was manifested by swelling, bruising, and blurry vision and required sutures, which were removed later that month.  The evidence reflects that the Veteran reported having eye trouble at an October 1980 medical examination; however, clinical evaluation of his eyes did not reveal any eye disorder.  See October 1980 reports of medical history and examination.  There are no subsequent complaints of, treatment for, or diagnosis of a residual or continued left eye disorder during service.  In this regard, the Board notes that the Veteran's visual acuity was normal (20/20) to unaided, distant vision in both eyes at examinations conducted in March 1979 and October 1980, while his near vision was also normal bilaterally (J-1) during the March 1979 examination.  

Post-service treatment records show that, in September 2008, the Veteran sought treatment for blurriness, fluctuating vision, and film over his eyes that he reported began in February.  He also reported using artificial tears in both eyes as needed and wearing glasses for reading.  After performing an examination, clinicians diagnosed the Veteran with dry eye syndrome, refractive error, and noted he had HIV without retinopathy in either eye.  

The Veteran was afforded a VA eye examination in October 2008, during which he continued to report experiencing blurry and fluctuating vision, as well as using artificial tears as needed.  After interviewing the Veteran, reviewing the record and performing a physical examination, the October 2008 VA examiner diagnosed the Veteran with dry eye, HIV without retinopathy, hyperopia, and asteroid hyalosis in the right eye.  

Subsequent VA treatment records show similar complaints and diagnoses.  Indeed, in April 2010, the Veteran continued to complain of decreased and blurry vision after losing his glasses and, at that time, examination of his eyes revealed mild nuclear sclerotic cataracts in both eyes, asteroid hyalosis in the right eye, presbyopia, and the examining physician noted the Veteran had HIV without retinopathy in either eye.  VA treatment records do not contain any subsequent complaints of, treatment for, or diagnoses related to a left eye disorder, but medication lists show the Veteran has continued to be given artificial tears.  

The Veteran was afforded another VA eye examination in March 2015, at which time he reported gradual worsening of his vision in the left eye, as well as teary eyes.  He reported that he had been using artificial eyes as needed that he was not using them at that time and he also informed the examiner of the in-service eye injury.  The March 2015 VA examiner diagnosed the Veteran with chalazion and asteroid hyalosis of the right eye but noted that an eye condition was not found in the left eye other than refractive error.   The examiner stated that the right eye conditions were limited to that eye and could not be caused by a condition from the contralateral eye which was not found during examination.  

The March 2015 VA examiner provided addendum opinions in May, July, and August 2016 and again noted that a left eye condition was not found on examination in March 2015 and that, while dry eye was found on one examination in September 2008, it was not found on subsequent examinations.  She also noted that the cataracts found examination in April 2010 were trace, not visually significant and were age-related.  

At this juncture, the Board notes that, while the evidence shows the Veteran has been diagnosed with varying eye disorders during the appeal period, the only left eye disorders have been presbyopia, hyperopia, mild cataracts and dry eye syndrome.  See VA treatment records dated September 2008 and April 2010; October 2008 VA examination report.  The remaining eye disorders reflected in the record, e.g., chalazion and asteroid hyalosis, are limited to the right eye.  See April 2010 VA treatment record; March 2015 VA examination report.  The Board also notes that, while the evidence reflects that the Veteran has HIV and he has alleged that he has a current left eye disorder secondary thereto, the preponderance of the evidence shows that he does not have retinopathy associated with his HIV, nor is he service connected for this disease.  See VA treatment records dated September 2008, April 2010, February 2012; October 2008 VA examination report.  

Turning to the left eye disorders reflected in the record, the Board initially notes that refractive errors of the eye, such as hyperopia and presbyopia, are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303 (c), 4.9.  Indeed, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  In this case, the Veteran's visual acuity was normal and the same at enlistment and separation from service, and while there was a left eye injury during service, there was no evidence of a chronic or residual eye disorder after the injury, including at separation from service.  Therefore, the evidence does not establish that there was a superimposed disease or injury during service which created additional injury and, thus, service connection may not be granted for the Veteran's hyperopia and presbyopia.

With respect to the cataracts diagnosed in April 2010, the March 2015 VA examiner opined that they were trace, not visually significant, and, most importantly, age-related.  See July 2016 VA addendum opinion.  There is no medical evidence or opinion of record that contradicts the July 2016 opinion and the Board notes that the opinion is consistent with the other evidence of record, as cataracts were not diagnosed during service, including at the October 1980 medical examination when the Veteran's general eye evaluation was normal, and are not shown for many years after service.  Therefore, the Board finds that the preponderance of the evidence is against finding that the Veteran's cataracts are related to his active service, including his in-service left eye injury.  

Finally, the Board acknowledges that the evidence also shows the Veteran was diagnosed with dry eye syndrome in September and October 2008 and has been prescribed artificial tears to treat that particular condition throughout the appeal period.  However, with the passage of time as the evidence was developed, it is indicated the initial diagnosis of dry eye syndrome was an error, as that condition was not found on any subsequent examination conducted during outpatient treatment or in conjunction with this claim.  In fact, in determining whether the Veteran had a current left eye disorder related to his military service, the March 2015 VA examiner noted that dry eye syndrome was found on one examination and not on any subsequent examination, including the one she conducted.  See VA addendum opinions dated July and August 2016.  

In any case, there is no evidence in the record suggesting that the Veteran's dry eye syndrome was incurred during service or is related in any way to his active duty service.  Indeed, the Veteran is not shown to have complained of dry eyes following the in-service left eye injury and, while he is shown to have used artificial tears for dry eyes during the appeal period, the Board finds it  probative that he expressly acknowledged that his eye symptoms began in approximately February 2008.  See September 2008 VA treatment record.  

The Veteran is competent to report the nature and onset of his symptoms.  However, as a layperson, he is not competent to offer an opinion as to the etiology of his symptoms because he does not possess the requisite specialized knowledge to address such complex medical questions, including whether dry eye or other symptoms were incurred as a result of an injury that occurred more than 20 years before the symptoms began.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's lay assertions do not provide competent, persuasive evidence that any dry eye syndrome was incurred during or as a result of his military service.  No competent evidence of record relates any dry eye condition to service.  

Based on the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a left eye disorder and, as a result, the Veteran's claim must also be denied.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the Veteran's claim and, thus, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a left eye disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


